Citation Nr: 1634442	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-21 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Air Force from June 1968 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the Board at a January 2016 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

At the January 2016 Board hearing and in an accompanying written statement, the Veteran withdrew the appeal of the issue of entitlement to service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  The appellant has withdrawn the issue of service connection for sleep apnea; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal must be dismissed.


ORDER

The appeal is dismissed.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


